NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER           Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                          July 13, 2015

      Hon. Luis V. Saenz                         Hon. Rene B. Gonzalez
      District Attorney                          Assistant District Attorney
      964 E. Harrison                            964 E. Harrison Street, 4th Floor
      Brownsville, TX 78520-7123                 Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Hon. Juan Angel Guerra
      Attorney at Law
      1021 Fair Park Blvd.
      Harlingen, TX 78550
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00524-CV
      Tr.Ct.No. 2013-DCL-3726-I
      Style:    $2,848.69 U.S. CURRENCY, 77 GAMBLING DEVICES, ASSORTED
                GAMBLING EQUIPMENT, PARAPHERNALIA AND PROCEEDS v. The State
                of Texas

            Appellant’s motion for extension of time to file reporter’s record in the above
      cause was this day DENIED by this Court.



                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      CFG:ch